DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the protective layer being a durable and high stiffness metal layer or an alloy layer” and is considered indefinite as the terms “durable” and “high stiffness” are relative terms and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One cannot tell what degree of durability and/or stiffness is required of the metal/alloy and therefore the public is not appropriately appraised of the scope of the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tuanmu (US 2004/0149089) in view of Lin (US 2013/0167690) and Dougherty (US 2006/0191384).
Considering claim 1, Tuanmu teaches wrenches with visually recognizable mechanisms (Paragraph 2) including an embodiment of a wrench with ratchet rings (6121) and (6221) (Paragraph 26).  The rings comprise an outer surface, an inner surface, and first and second ends connected to the inner and outer surfaces (Figure 6a - reproduced below).  The outer surface possesses plural ratchet teeth and the inner surface includes a polygonal hole (Figure 6a - reproduced below).  The rings further comprise a coloring material thereon to visually recognize the measuring system for which the wrench is used where the coloring is provided on at least one of the inner surfaces (6123) or the side surfaces (Paragraph 26) and is considered to teach where this may be used on all of these surface due to the teaching “at least one”.  However, Tuanmu does no teach the claimed protective layer.

    PNG
    media_image1.png
    346
    594
    media_image1.png
    Greyscale


In a related field of endeavor, Lin teaches the markings of tools (abstract), such as wrenches (Paragraph 2), with a marking comprising a ground layer, a printing, and a paint layer (Paragraph 9).  The ground layer is taught to include electroplating, black-dying, etc. (Paragraphs 5 and 28).  The paint layer affords identification information (Paragraph 30).  However, Lin does not specify the material of the electroplated layer.
In a related field of endeavor, Dougherty teaches hand tools (Paragraph 3) including extensions for wrenches (Paragraph 33).  The tools are taught to be formed of steel with a chrome plating thereon (Paragraph 16) which affords rust resistance (Paragraph 32).
As Tuanmu, Lin, and Dougherty teach coated tools they are considered analogous.  It would have been obvious to one of ordinary skill in the art to combine the teachings of Tuanmu with the electroplating underlayer of Lin and the specific chrome material taught by Dougherty as this is known to increase the rust resistance of the tool and one would have had a reasonable expectation of success.  Further, Lin and Dougherty teach where the electroplating (e.g. chrome) coating affords rust resistance and one would have been motivated to apply this coating to the entirety of the ratchet ring (i.e. the whole ratchet wheel) to increase the rust resistance of the tool.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chang (US 6,761,093) teaches surface treated toothed sockets.  Feng (Us 2005/0284768) teaches color treated sockets.  Cummings et al. (US 2013/0283983) teaches color-identifiable socket hubs on tools.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784